Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-9 are pending. 

Response to Arguments
Applicant's arguments filed 6/15/2022, with respect to the 35 USC § 112(f) interpretation of claim 9, have been fully considered and are persuasive; therefore the interpretation has been changed; as a result, the associated 112(b) rejection has been withdrawn.
Applicant's arguments filed 6/15/2022, with respect to the 35 USC § 112(b) rejections of claims 1-9, have been fully considered but are not persuasive; therefore the rejections have been maintained.
	In response to Applicant's remarks regarding the 112(b) rejection (eg, lack of clarity) of claims 1-9, the Examiner respectfully disagrees that the citations pointed to by the Applicant (eg, same citations referenced by Examiner in 3/17/2022 Office Action) clarify the claim language. The Examiner maintains that, regarding the pointed to citations (eg, “the effect of the rotation speed does not affect the measured vibration value”), it is unclear whether the “measured vibration value” of the specification refers to the claimed “vibration value” or “measured vibration” signal; therefore it is unclear which entity the effect is being removed.
Applicant's arguments filed 6/15/2022, with respect to the 35 USC § 103 rejections of claims 1-9, have been fully considered but are not persuasive; therefore the rejections have been maintained.
	In response to Applicant's remarks, the Examiner respectfully disagrees with the argument that Ikeda fails to show certain features of Applicant' s invention, noting that the features upon which Applicant relies (eg, “diagnosing an abnormality of a rolling bearing that supports a rotator”) are not recited in the rejected claim. The Examiner notes that the claims currently recite “determining an existence of an [unspecified] abnormality” and maintains that Ikeda meets the limitations as claimed. Further, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If Applicant intends to claim “diagnosing an abnormality of a rolling bearing that supports a rotator”, the Examiner recommends the limitation is clearly recited in the body of the claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “calculating a vibration value from which an effect of the rotation speed is removed by dividing a magnitude of a vibration at the characteristic frequency by a value including a base and an exponent, the base being a predetermined physical quantity in a proportional relation with an angular velocity of the rotator at the vibration measurement in the measuring, the exponent being a positive number” (~lines 9-13), however, the limitations are found to be indefinite. Specifically, it is not clear from which entity the effect is being removed [ie, the vibration value or the measured vibration signal]. Applicant’s published specification (p [0072]) recites “the effect of the rotation speed does not affect the measured vibration value”; further, it is unclear whether the “measured vibration value” of the specification refers to the claimed “vibration value” or “measured vibration” signal. Therefore the specification fails to clarify the limitation as recited. For examination purposes the limitations are being interpreted as: calculating a vibration value, which removes the effect of the rotation speed from the measured vibration value, by dividing a magnitude of a vibration at the characteristic frequency by a value including a base and an exponent, the base being a predetermined physical quantity in a proportional relation with an angular velocity of the rotator at the vibration measurement in the measuring, the exponent being a positive number. Claim 9 recites similar language and is rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al (PGPub No US 2018/0224324; hereafter “Ikeda”) in view of Masayoshi (Japanese Patent JPH07324974A; hereafter “Masayoshi”).
Examiner’s Note – Claims 1 and 9 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited matter differs, the limitation has been rejected on its merit. 

Regarding claims 1 and 9, Ikeda discloses: 
measuring a vibration of the rotator (Ikeda – p [0008], “vibration sensor is attached to a measurement object, and is configured to measure vibration of the measurement object”; p [0010], “diagnosis device for a wind turbine including a main shaft”); 
performing a frequency analysis on the vibration to calculate a magnitude of a vibration at each frequency (Ikeda – fig. 5, shows magnitude/amplitude of vibration at each frequency; p [0042], “FIG. 5 is a view showing the spectrum as a result of performing frequency analysis on the measured data”; p [0044], “a value as the sum of amplitudes at respective frequencies in a specific frequency band”, which requires calculating each magnitude/amplitude in order to determine a “sum”); 
calculating a characteristic frequency [predetermined rotation speed] as a frequency of a vibration from a specification [rated] of the rolling bearing and a rotation speed of the rotator at a vibration measurement in the measuring (Ikeda – p [0064], “the predetermined rotation speed is for example 10 rpm, which is half of a rated rotation speed of main shaft”); 
calculating a vibration value [index value H] (Ikeda – p [0044], teaches calculating “index value H” using “POA1” & “POA2”); 
calculating an evaluation index based on the vibration value (Ikeda – p [0054], “determines whether or not index value H is more than or equal [evaluation index] to the predetermined threshold value [where] 0.4 is used as the predetermined threshold value [but] is desirably decided as appropriate by real machine experiments or simulations”); and 
determining an existence of an abnormality based on the evaluation index (Ikeda – fig. 9, steps S24, S25, S26, shows detection of an abnormality based on the evaluation index).
Ikeda does not explicitly disclose the calculating a vibration value, which removes the effect of the rotation speed does not affect the measured vibration value, by dividing a magnitude of a vibration at the characteristic frequency by a value including a base and an exponent, the base being a predetermined physical quantity in a proportional relation with an angular velocity of the rotator at the vibration measurement in the measuring, the exponent being a positive number (cited as defined in the associated 112(b) rejection above)
Masayoshi teaches removing noise from the measured vibration data (Masayoshi – p [0016], “noise removing means”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove noise from the measured data as taught by Masayoshi in Ikeda for the expected benefit of providing stable measurement data which can be used for diagnosis and prediction of abnormalities (Masayoshi – p [0009]).	
Although the combined art of Ikeda and Masayoshi does not recite the exact claim language of the vibration value is calculated “by dividing a magnitude of a vibration at the characteristic frequency by a value including a base and an exponent, the base being a predetermined physical quantity in a proportional relation with an angular velocity of the rotator at the vibration measurement in the measuring, the exponent being a positive number”, the concept of determining a noise value so it can be removed from measured data is taught (as detailed above). Therefore, absent a showing of unexpected results regarding the calculation of the vibration value, the combined art of Ikeda and Masayoshi provides the equivalent functionality as the claimed limitations.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove noise from the measured data for the expected benefit of executing a well-understood concept (Masayoshi – p [0009]; p [0016]) that provides equivalent results since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is within the realm of one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, the combined art of Ikeda and Masayosh discloses all of the limitations on which the claims depend, however, as a result of the absence of a showing of unexpected results regarding the calculation of the vibration value, the Examiner cannot construe any meaningful interpretation for the limitation “the exponent is 2”; art rejections will be applied upon clarification of the claimed subject matter by the Applicant. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Masayosh in view of Kawana et al (PGPub No US 2013/0173026; hereafter “Kawana”).
Regarding claim 3, the combined art of Ikeda and Masayosh discloses all of the limitations on which the claims depend, further, Ikeda discloses the measuring measures the vibration of the rotator using a vibration sensor (Ikeda – p [0034]), and the determining determines the existence of the abnormality by comparing the evaluation index with a threshold set in advance (Ikeda – p [0044]). 
The combined art of Ikeda and Masayosh does not explicitly disclose the calculating the evaluation index calculates the evaluation index using the vibration value and a transfer function from an excitation force caused by a bearing failure to a vibration at a position of the vibration sensor at the characteristic frequency.
Kawana teaches the calculating the evaluation index calculates the evaluation index using the vibration value and a transfer function from an excitation force caused by a bearing failure to a vibration at a position of the vibration sensor at the characteristic frequency (Kawana – p [0098]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the vibration and transfer functions as taught by Kawana in Ikeda and Masayosh for the expected benefit of to make it possible for the invention be automatically run at the time of powering up a machine tool and check the status of the machine tool from the daily changes in optimized control parameters (Kawana – p [0097]).	
Regarding claim 8, the combined art of Ikeda, Masayosh and Kawana discloses all of the limitations on which the claims depend, further, it discloses the rotator is a spindle of a machine tool (Ikeda – fig. 1, item 22; p [0059])., and the calculating the vibration value determines a tool or a jig mounted on the spindle and selects the transfer function corresponding to the determined tool or jig, the transfer function being used for calculating the evaluation index or the weighted average evaluation index (Kawana – p [0079]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Masayosh in view of Sahara et al (PGPub No US 2008/0033695; hereafter “Sahara”).
Regarding claim 4, the combined art of Ikeda and Masayosh discloses all of the limitations on which the claims depend, further, Ikeda discloses the measuring takes vibration measurements at a plurality of the rotation speeds (Ikeda – p [0042]).
The combined art of Ikeda and Masayosh does not explicitly disclose the calculating the evaluation index calculates a weighted average evaluation index as the evaluation index, the weighted average evaluation index being weighted by a magnitude of the transfer function.
Sahara teaches the calculating the evaluation index calculates a weighted average evaluation index as the evaluation index, the weighted average evaluation index being weighted by a magnitude of the transfer function (Sahara – p [0046]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize weighted average as taught by Sahara in Ikeda and Masayosh for the expected benefit of preventing noise from being erroneously detected as the abnormality signal (Sahara – p [0132]).	
Regarding claim 5, the combined art of Ikeda, Masayosh and Sahara discloses all of the limitations on which the claims depend, further, Sahara discloses the vibration value and the transfer function for calculating the weighted average evaluation index are used only when the characteristic frequency is included in a range specified in advance (Sahara – p [0333]). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Masayosh and Sahara in view of Nishimura (PGPub No US 2017/0131704; hereafter “Nishimura”).
Regarding claim 6, the combined art of Ikeda, Masayosh and Sahara discloses all of the limitations on which the claims depend, however, it does not explicitly disclose, when the abnormality is determined in the determining, calculating a recommended highest rotation speed using any one of the evaluation index or the weighted average evaluation index, a mass of the rotator, and an upper-limit value of a balance quality of a rigid rotor of the rotator.
Nishimura teaches when the abnormality is determined in the determining, calculating a recommended highest rotation speed using any one of the evaluation index or the weighted average evaluation index, a mass of the rotator, and an upper-limit value of a balance quality of a rigid rotor of the rotator (Nishimura – p [0022]-[0023]; p [0027]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to calculate the recommended highest rotation speed as taught by Nishimura in Ikeda, Masayosh and Sahara for the expected benefit of reducing chattering/vibration (Nishimura – p [0024]).	
Regarding claim 7, the combined art of I Ikeda, Masayosh, Sahara and Nishimura discloses all of the limitations on which the claims depend, further, Nishimura discloses displaying the recommended highest rotation speed on a display unit (Nishimura – fig. 4B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Examiner, Art Unit 2862